Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to applicant’s amendment filed on November 4, 2020, in which claims 1-20 are pending and under consideration.

Response to Arguments
Applicant’s amendments have overcome the previous claim objections, which are hereby withdrawn. 
Applicant’s arguments with respect to the previous rejections under 35 U.S.C. § 103 have been considered. In response to applicant’s amendments, the previously cited art have been reapplied to account for the amended claim language. The previous rejection of the independent claims over Dixon in view of Sharma has been replaced by a § 102 rejection over Dixon.
Applicant’s arguments are not persuasive in distinguishing over Dixon as applied in the current rejection. Applicant argues that Dixon does not teach or suggest “determining, using the [further] trained neural network system, a second future time to output the obtained data.” In support of this position, applicant generally argues that Dixon does not teach the sequence of operations recited in the amended claims.
Applicant appears to argue that step 606 of FIG. 6 of Dixon (predicting the time of access or consumption) occurs prior to execution of the scheduling option (step 614 of FIG. 6) instead of occurring afterwards. Thus, as applicant argues, the retraining of the model in Dixon would 
However, the process shown in FIG. 6 of Dixon is cyclical (i.e., it repeats over and over), as shown below:
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Further train the neural network (Col. 9, lines 20-24: “the download scheduling options that were actually executed are identified and fed back…))][AltContent: oval][AltContent: textbox (Determine first future time / second future time)][AltContent: textbox (To next cycle)][AltContent: arrow][AltContent: oval][AltContent: arrow]
    PNG
    media_image1.png
    1035
    548
    media_image1.png
    Greyscale

FIG. 6 of Dixon (annotated)
Thus, even though step 606 occurs prior to step 614 in one particular cycle of the method of FIG. 6, step 606 of the next cycle would occur after step 614 of the previous cycle. For applicant’s convenience, FIG. 3 of the current application is labeled below in a corresponding manner.
[AltContent: oval][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Determine first future time / second future time)][AltContent: textbox (To next cycle)][AltContent: oval][AltContent: arrow][AltContent: textbox (Further train the neural network)][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

FIG. 3 of this application 
	As shown above, FIG. 6 of Dixon shows a cyclical process that is similar to FIG. 3 of the instant application and reads on the limitations of the instant independent claims. (With respect to FIG. 3 of the instant application, it is noted that the operation of “determine second future time” is understood to take place at step 316 of the second cycle, since it is not until step 316 of the second cycle that the neural network is further trained.)
Dixon also discloses a use scenario in which the prediction process is understood to be repetitive. See col. 2, lines 37-43 (“For example, if historically the user watches an episode of a certain television show around 5:00 PM on the user's train ride home from work and the device experiences an interruption in network connectivity when the train enters a tunnel, the device may pre-cache the next episode of the television show earlier in the day to allow the user to watch the television show at 5:00 PM without interruption”); col. 10, lines 50-60 (“the user's usage history may indicate that the user may be watching a certain downloaded television program while the user is on a train on his/her way to work at 6:00 AM…. In this manner, it can be predicted that the user will watch the next episode of the television program at 6:00 AM in the future.”). While these portions only explicitly mention one cycle of future prediction, it is clear from the context that the user’s watching of the television show is a repeating pattern, particularly as understood from FIG. 3 and the description of updating the model (Col. 9, lines 20-24). Thus, the process of determining the future time repeats, so as to account for a “second, particular future time.” 
Therefore, applicant’s arguments are not persuasive in distinguishing over Dixon as applied in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon (US 9,414,222 B1). 
As to claim 1, Dixon teaches a computer-implemented method comprising: 
training a neural network system using activity log data; [FIG. 3: Prediction Module 302 (a neural network system), as described in col. 5, lines 55-64: “prediction module 302 may include using one or more machine learning algorithms and/or neural networks.” The prediction module is trained using data stored in Data Stores 224. See col. 5, lines 50-55: “the prediction module 302 may receive or collect input data from the data stores 224, and analyze the input data to predict potential future data needs. The prediction module 302 may use predictive analytics to compile and analyze the data to make predictions about future data access and consumption.” See also col. 9, line 23: “…train these processes and improve their performance.” Data stored in Data Stores 224 constitutes activity log data; see col. 5, lines 19-22: “usage data of the device and user data, network cover age data, device storage data, device power data, location data,…human phenomena, social phenomena, and other data sources.”].
determining, by one or more computing devices, a first future time and one or more conditions for acquiring data [Col. 5, lines 46-50: “predict future data access and consumption, identify download scheduling options associated with the future data, and schedule which pre-caching/download operations to perform and when to perform them.” Col. 6, lines 20-21: “and schedule the time of performance of the download scheduling options.” Col. 8, lines 48-51: “In block 606, a predicted time of access or consumption of the future data/download scheduling options is predicted.” With respect to “one or more conditions,” Dixon teaches conditions such as “triggered by network connectivity becoming available at a given location and time” (col. 2, lines 65-66), “if a device is connected to WiFi and plugged in, download scheduling options may be executed…checks on other conditions…may also be performed” (col. 13, lines 7-15), execution according to a determined priority (col. 6, lines 16-17: “sort and prioritize the downing scheduling options”), and determination that “the user's current use of the device will not be interfered with” (col. 8, lines 59-60), any of which may correspond to one or more conditions.] based on the training of the neural network system using the activity log data; [Col. 5, lines 50-52: “the prediction module 302 may receive or collect input data from the data stores 224, and analyze the input data to predict potential future data needs.” Input data may include parameters such as “usage data corresponding to how the user is using the device, including, but not limited to, time, location, and duration of use of certain applications, power level of the device, type of network connectivity available, and other such data may be stored in the data stores 224 for use in predicting the type of data to cache and when to cache such data” (col. 5, lines 34-40). Such parameters are used to “predict future data access and consumption, identify download scheduling options associated with the future data” (lines 44-48).]
generating, by the one or more computing devices and based on the training of the neural network system using the activity log data, a recommendation to schedule acquisition of the data at the first future time based on the one or more conditions; [FIG. 6, step 604: “Generate potential download scheduling options” and 610: “schedule execution of the download scheduling options” (as described in col. 8, lines 27-55). “The download scheduling options may relate to specific data that may potentially be pre-cached” (col. 6, lines 7-15), and have a “time of performance of the download scheduling options” (col. 6, line 20) corresponding to the “first future time” of the instant claim. The scheduling options is based on the parameters and the trained model, as noted above.]
receiving, by the one or more computing devices and prior to the first future time, a user input including an indication of a user acceptance or rejection of the generated recommendation to schedule acquisition of the data at the first future time based on the one or more conditions; [Col. 11, lines 34-40: “user setting may be received and fed into the prioritization, illustrated as block 916.… This may allow the user to provide input to change the prioritization.” Col. 11, lines 59-62: “user settings may also be available for scheduling of the download scheduling options, thus allowing the user to modify the schedule as desired.” That is, Dixon discloses user inputs capable of modifying the prioritization and/or the schedule. Therefore, any scheduling option that remains to be executed is considered to have “acceptance” by the user to the extent required by the claim. With respect to the limitation of “user input including an indication,” any user input that results in a scheduling option that is be executed reads on the instant limitation. Since the user can merely change the prioritization, it is understood that certain download scheduling options would remain, and are “accepted” by the user.]
in response to receiving the user input indicative of an acceptance of the generated recommendation:
obtaining, by the one or more computing devices from one or more content delivery servers, the data at the first future time and based on the one or more conditions; [FIG. 6, step 614: “execute one or more of the download scheduling operations.” Col. 8, lines 59-61: “the pre-caching/download operation is then executed in accordance with the schedule, illustrated as block 614.” For example, col. 13, lines 53-55: “execution prior to the device entering the dead spot, illustrated as block 1306.”]
further training the neural network system based on the indication of the received user input; [Col. 9, lines 20-24: “the download scheduling options that were actually executed are identified and fed back into one or more of the predicting processes, the prioritizing process, and the scheduling process to train these processes and improve their performance…” The Examiner notes that “based on” does not require a specific relationship between the training and the indication of the received user input.]
determining, using the further trained neural network system, a second, particular future time to output the obtained data; [With respect to a “second, particular future time,” Dixon teaches “a predicted time of access and consumption of the data corresponding to the download scheduling options” (col. 10, lines 57-59); see also col. 8, lines 15-17 (“predicted time when such data will be accessed or consumed”). With respect to “further trained,” the determination of a predicted time of consumption in a second cycle would use a “further trained” neural network. See “Response to Arguments” section. As shown by the arrows on the right-hand side of FIG. 3, and based on Col. 9, lines 20-24, the process shown in FIG. 3 repeats after the neural network is further trained. That is, further training of the network occurs after step 614 (execution of the download scheduling), and the flowchart arrows to the right of step 614 teaches that the process repeats. Therefore, the instant step is disclosed as step 606 of a second cycle in FIG. 3. With respect to step 606, see col. 8, lines 48-51: “In block 606, a predicted time of access or consumption of the future data/download scheduling options is predicted”; for example, “it can be predicted that the user will watch the next episode of the television program at 6:00 AM in the future” (col. 9, lines 56-58).] and 
controlling, by the one or more computing devices, a display to output the obtained data [In general, “the user may access and consume the data” (abstract), wherein such data may be video content (see claim 12, see FIGS. 12-13). Furthermore, “display information is output by the display interface 210 via a display device (e.g., a screen or similar device)” (col. 4, lines 29-31). Therefore, it is understood that the computing device controls a display to output obtained video data. It is noted that the instant limitation is met by a second cycle of the process shown in FIG. 3.] at the second, particular future time. [Since Dixon teaches a “predicted time when such data will be accessed or consumed” (col. 8, lines 15-17), it is understood that Dixon teaches the case in which the obtained data is output at the predicted time. It is noted that “at the second future time” would be satisfied when the actual access or consumption fulfills the predicted consumption timeframe, and such a situation is implied by Dixon. See col. 13, line 67: “This allows the user to continuously watch the video through the dead spot without interruption.” Furthermore, the claim does not require the “second, particular future time” to have any particular degree of precision or granularity, particularly in light of the specification’s disclosure that “[t]he downloaded and stored content may be output at any time of the user's choice (324),” which indicates that the output of the data merely needs to be within a general period of predicted use of the content.]  

As to claim 2, Dixon teaches the computer-implemented method of claim 1, wherein: 
the one or more conditions include a content type, [Dixon, col. 2, 32-34: “type of data to pre-cache.” See also col. 2, line 5. For example, a video (col. 13, line 56).] a content size, [Dixon, col. 13, line 56: “a portion of the video required to cover the dead spot” (wherein the extent of the portion constitutes a “content size”). Additionally, col. 13, lines 56-64 teaches determining the video quality, which constitutes determination of the size of data to be downloaded.] a location, [Col. 5, lines 34-40: “For example, usage data corresponding to how the user is using the device, including, but not limited to…location.”] a financial threshold to purchase the data, [Dixon, col. 3, lines 65-37 generally teaches that “monetary costs” are considered. Furthermore, Dixon teaches that pre-caching behavior depends on whether “data is free” (col. 12, line 16) or “data…costs money” (col. 12, lines 23 and 35). Therefore, Dixon teaches a financial threshold of zero (data is free).] and a wireless connectivity threshold; [Col. 6, line 30 “connection interruption”; Col. 12, lines 4-6: “whether the network connection is sufficient to cache data.”] and 
the activity log data includes activity data indicative of user behavior. [Col. 5, lines 34-40: “For example, usage data corresponding to how the user is using the device…may be stored in the data stores 224.” Abstract: “The prediction may be based on the user's past usage of the device, the user's past behavior, and other such data”]

As to claim 3, Dixon teaches the computer-implemented method of claim 1, wherein determining the first future time and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes: 
determining that a trigger condition is satisfied; [Col. 2, lines 2-10: “the system may determine that a user will be taking a plane trip in the future, for example, based on the user's calendar information and other data.” Also disclosed in col. 8, lines 30-36: “In block 602, the potential future data access and consumption is predicted, for example, by analyzing one or more data sources, such as wireless data plan rates, usage data of the device and user data, network coverage data, device storage data, device power data, location data, human phenomena, Social phenomena, and other data sources” (where is understood that there is a trigger condition resulting in prediction of the potential future data access).]
determining a time associated with the trigger condition; [Col. 2, lines 2-10: “the system may determine that a user will be taking a plane trip in the future”; Col. 8, lines 30-36: “In block 602, the potential future data access and consumption is predicted.” The determination of potential future consumption is understood to include a determination of some future time, and thus reads on the instant limitation. Alternatively, col. 8, lines 48-51, discloses predicting a “time of access or consumption,” which may also read on the instant limitation: “In block 606, a predicted time of access or consumption of the future data/download scheduling options is predicted.”]
determining a content type frequently obtained by a user at the time associated with the trigger condition; [Col. 5, lines 39-40: “predicting the type of data to cache and when to cache such data.” For example, col. 2, lines 2-10: “The system also predicts what type of data the user will likely want to access on the plane. Such as a certain movie, television program, book, music, and other content.”] and 
determining that the first future time is associated with the time associated with the trigger condition. [This limitation is taught by Dixon because the first future time (time at which download is executed, according to the schedule) is a time that is prior to the time associated with the trigger condition. For example, FIG. 12, step 1206: “schedule the download scheduling option to execute prior to 6:00 PM” (where 6:00 PM is the time associated with the trigger condition, and download is scheduled at a first future time prior to 6:00 PM).] 

As to claim 4, the Dixon teaches the computer-implemented method of claim 3, wherein determining the first future time and one or more for acquiring data based on the training of the neural network system using the activity log data further includes: determining one or more of: [With respect to the alternate expression “one or more of,” Dixon discloses at least one of the listed items, as set forth below.]
a size of the content type; [Dixon, col. 13, line 56: “a portion of the video required to cover the dead spot” (wherein the extent of the portion constitutes a “content size”). Additionally, col. 13, lines 56-64 teaches determining the video quality, which constitutes determination of the size of data to be downloaded.]
a likely financial cost of obtaining the data at the first future time; [Dixon, col. 3, lines 65-37: “monetary costs associated with caching databased on current and predicted connectivity conditions”; col. 3, lines 50-57: “the data plan rate information may be used to determine the most cost effective way to pre-cache data…” Also taught in col. 12, lines 21-29: “a check may be made to see if WiFi is predicted to be available prior to the need for the data associated with the download scheduling option…the download scheduling options may be scheduled to execute when the WiFi is available to avoid data fees associated with 4G.”] and 
an availability of funds to pay for the likely financial cost.

As to claim 5, Dixon teaches the computer-implemented method of claim 1, wherein generating, based on the training of the neural network system using the activity log data, the recommendation to schedule acquisition of the data at the first future time based on the one or more conditions includes: 
determining a likely level of wireless connectivity of a user device at the first future time; [Dixon, col. 11, line 65 to Col. 12, line 3: “As illustrated, a check is made to determine the status of the power level of the device and the network connection of the device, illustrated as block 1102. For example, this may include determining whether the device is plugged in, and or the type of network connection, for example, WiFi, 3G, 4G, etc.”]
determining a probability that an entirety of the data is downloadable at the determined likely level of wireless connectivity during a threshold time period beginning with the first future time, [Dixon, col. 12, lines 4-7: “A decision may be made as to whether the network connection is sufficient to cache data corresponding to one or more of the download scheduling options, illustrated as block 1104.” With respect to “entirety…is downloadable,” Dixon teaches that: “the downloaded content may be the entire video” and that “based on connection speed and predicted time to the dead spot, high quality video, for example, high-definition video, may be downloaded illustrated as block 1308. However, if the time remaining to the dead spot is not sufficient to pre-cache high quality video, a lower bandwidth stream may be used because it can be downloaded” (col. 13, lines 57-63). That is, Dixon determines a sufficiency of the connection to download content, which may be an entire video. While Dixon does not use the particular term “probability,” it is understood that some probability is determine in order to arrive at a decision as to whether the network connection is sufficient to cache data.] the threshold time period being (i) a time period during which the user device is likely to remain connected to a wireless network at or above a particular wireless connectivity threshold level, [The “predicted time to the dead spot” as quoted above] or (ii) a time period selected by a second user input; and 
determining that the probability exceeds a confidence threshold. [In order to arrive at a decision as to whether the network connection is sufficient to cache data (e.g., high quality video) based on the “predicted time to the dead spot,” it is understood that Dixon’s method includes determining that the probability exceeds a “confidence threshold,” to the extent required by the claim.]

As to claim 7, the Dixon teaches the computer-implemented method of claim 1, wherein the second, particular future time is a time at which a user device including the display and the one or more computing devices is not connected to a wireless network. [Dixon, col. 2, lines 13-31: “wireless local area networks (WLAN) (such as WiFi), and wireless communication networks…operate within certain coverage areas. These coverage area can have gaps or dead spots in which no coverage is provided or transmission falls off... Aspects of the present disclosure are directed to methods and systems to predict future data usage and pre-cache data on the device prior to the device entering a dead spot (or other circumstance where data access is difficult or undesirable).” The “second future time” may be a time during which the user consumes the data, which is disclosed in Dixon (see col. 13, line 65).]

	As to claim 9, this claim is directed to one or more computer-readable media for performing operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 9.
Furthermore, Dixon teaches one or more non-transitory computer-readable storage media comprising instructions, which, when executed by one or more computing devices, cause the one or more computing devices to perform operations. [Col. 14 line 60 to col. 15 line 3: “The computer readable storage medium may be readable by a computer and may comprise instructions for causing a computer or other device to perform processes described in the present disclosure.]

As to claim 10, the further recited limitations of “the one or more parameters include…” and “the activity log data includes…” are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claim 10. 
Additionally Dixon teaches wherein the second, particular future time is a time at which a user device including the display and the one or more computing devices is likely not connected to a wireless network. [Dixon, col. 2, lines 13-31: “wireless local area networks (WLAN) (such as WiFi), and wireless communication networks…operate within certain coverage areas. These coverage area can have gaps or dead spots in which no coverage is provided or transmission falls off... Aspects of the present disclosure are directed to methods and systems to predict future data usage and pre-cache data on the device prior to the device entering a dead spot (or other circumstance where data access is difficult or undesirable).” The “second future time” may be a time during which the user consumes the data, which is disclosed in Dixon (see col. 13, line 65).]

As to claims 11-13, the further limitations recited in these claims are the same or substantially the same as those recited in claims 3-5, respectively. Therefore, the rejections made to claims 3-5 are applied to claims 11-13, respectively.

	As to claim 15, this claim is directed to a system that performs operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 15.
Furthermore, Dixon teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable and when executed by one or more computers, cause the one or more computers to perform actions comprising. [Col. 14 line 60 to col. 15 line 3: “Aspects of the present disclosure may be implemented as a…system… The computer readable storage medium may be readable by a computer and may comprise instructions for causing a computer or other device to perform processes described in the present disclosure. The computer readable storage medium may be implemented by a volatile computer memory, non-volatile computer memory, hard drive, solid state memory, flash drive, removable disk, and/or other media.”]

As to claim 16, the further recited limitations of “the one or more parameters include…” and “the activity log data includes…” are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claim 16.
Additionally Dixon teaches wherein the second future time is a time at which a user device including the display and the one or more computing devices is likely not connected to a wireless network. [Dixon, col. 2, lines 13-31: “wireless local area networks (WLAN) (such as WiFi), and wireless communication networks…operate within certain coverage areas. These coverage area can have gaps or dead spots in which no coverage is provided or transmission falls off... Aspects of the present disclosure are directed to methods and systems to predict future data usage and pre-cache data on the device prior to the device entering a dead spot (or other circumstance where data access is difficult or undesirable).” The “second future time” may be a time during which the user consumes the data, which is disclosed in Dixon (see col. 13, line 65).]

As to claims 17-19, the further limitations recited in these claims are the same or substantially the same as those recited in claims 3-5, respectively. Therefore, the rejections made to claims 3-5 are applied to claims 17-19, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 9,414,222 B1) in view of Yamamoto et al. (US 2017/0315917 A1) (“Yamamoto”).
As to claim 6, Dixon teaches the computer-implemented method of claim 1, and an output device including one or more of the display or a speaker, [Dixon teaches a “display device (e.g., a screen or similar device)” (col. 4, lines 29-31), corresponding to the “output device” and “display” of the instant claim.]
However, Dixon does not explicitly teach the further limitation of “controlling, by the one or more computing devices, [the] output device to output the recommendation…wherein when the output device is the display, the user input is received using a graphical user interface displayed by the display.” 
Yamamoto, in an analogous art, teaches the above limitations. Yamamoto generally relates to “predictive caching” (see title) using a “machine learning algorithm” (see [0055]) for prediction. The machine learning algorithm is repeatedly trained based on the actual actions of the user ([0055]: “The actual actions are noted by the predictive manager 114, 124, and 134 and used as feedback into the machine learning algorithm to dynamically adjust the matching, weighting, and/or scoring technique when the actual actions were not what was identified as the predictive operations provided by the predictive manager 114, 124, and 134.”). Therefore, Yamamoto in the field of machine learning, particularly for predictive functionalities for a user, and is analogous for at least the reason of being in the same field of endeavor as the claimed invention.
In particular, Yamamoto teaches “controlling, by the one or more computing devices, [the] output device to output the recommendation…wherein when the output device is the display, the user input is received using a graphical user interface displayed by the display” [[0050]: “presents in an interface to a user operating device 120 and/or 130 confirmation screens. The confirmation screen may describe what the operation or operations are that the predictive managers 114, 124, and 134 are proposing to execute and request confirmation from the user before executing those operation(s).” [0096]: “at 341, the predictive action service presents a confirmation request on a display of the second device requesting confirmation from a user interacting with the application on the second device before preprocessing at least a portion of the operation on the second device.”] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dixon with the teachings of Yamamoto by performing the operation of controlling, by the one or more computing devices, the output device to output the recommendation, wherein when the output device is the display, the user input is received using a graphical user interface displayed by the display,” in order to present a confirmation request to a user and to receive user confirmation for an operation that is to be performed by a device, as suggested by Yamamoto (see sections cited above). 

2.	Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Wikander (US 2012/0276845 A1).
As to claim 8, Dixon teaches the computer-implemented method of claim 1, wherein determining the first future time and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes: 
determining one or more applications that are configured to obtain application data at a particular time before outputting the application data using the one or more applications; [Dixon, col. 6, lines 16-19: “prioritize the download scheduling options for various applications which might make use of pre-cached data (such as a rating application, video playback applications, etc.).” For example, col. 11, lines 9-12: “In an example, if the user frequently launches a certain application at a certain time…one or more download scheduling options relating to the application may receive a high priority.” Note that in the example of a video playback application, the application obtains application data (e.g., the video to play back) prior to playing the video.] and 
determining a content type of the application data, [Dixon, col. 5, lines 39-40: “predicting the type of data to cache and when to cache such data.” For example, col. 2, lines 2-10: “The system also predicts what type of data the user will likely want to access on the plane. Such as a certain movie, television program, book, music, and other content.”] a content size of the application data, [Dixon, col. 13, line 56: “a portion of the video required to cover the dead spot” (wherein the extent of the portion constitutes a “content size”). Additionally, col. 13, lines 56-64 teaches determining the video quality, which constitutes determination of the size of data to be downloaded.] a likely financial cost of obtaining the application data at the first future time, [Dixon, col. 3, lines 65-37: “monetary costs associated with caching databased on current and predicted connectivity conditions”; col. 3, lines 50-57: “the data plan rate information may be used to determine the most cost effective way to pre-cache data…”].
Dixon does not teach determining “an availability of funds to pay for the likely financial cost.” 
Wikander, in an analogous art, teaches determining “an availability of funds to pay for the likely financial cost.” Wikander generally relates to payment processing in content delivery systems, such as pay-per-view programming ([0064]) and the download of content such as music and movies ([0067]-[0068]). Wikander teaches that such content, such as a sequel movie, may be identified (recommended) to a user ([0065]). Therefore, Wikander is in the field of content retrieval and delivery, and is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.
In particular, Wikander teaches determining “an availability of funds to pay for the likely financial cost” [[0048]: “determine whether the customer associated with user device 110 has adequate funds or credit in his/her account to pay for the product or service that he/she wishes to purchase”; see also [0035] and [0054]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the teachings of Dixon with the teachings of Wikander by performing the operation of determining an availability of funds to pay for the likely financial cost, in order to account for the factor of whether a user is has adequate funds for the financial cost, as suggested by Wikander ([0035], [0048] and [0054]).

As to claims 14 and 20, the further limitations recited in these claims are the same or substantially the same as those recited in claim 8. Therefore, the rejection made to claim 8 is applied to claims 14 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0004404 A1 teaches use of further-trained neural networks.
US 9,129,264B2 teaches confirmation of scheduled events.
US 9,009,292B2 teaches pre-fetching and notification for mobile applications.
US 9,948,742B1 teaches predictive caching and the use of graphical user interfaces (FIG. 4) for such methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/            Supervisory Patent Examiner, Art Unit 2124